--------------------------------------------------------------------------------


Exhibit 10-J


Ford Motor Company
Directors Life Insurance
and Optional Retirement Plan
(As Amended as of October 1, 2006)




Section 1. Introduction. This Plan has been established for the purpose of
providing Eligible Directors, and Eligible Retired Directors, as herein defined,
with life insurance and optional retirement benefits under certain
circumstances. The Plan is an expression of the Company's present policy with
respect to those Company directors and retired directors who meet the
eligibility requirements set forth below; it is not a part of any contract of
employment and no director or other person shall have any legal or other right
to any benefit under the Plan. The Company reserves the right to terminate,
amend or modify the Plan, in whole or in part, at any time without notice.


Section 2. Definitions. As used in this Plan:


a. "Board of Directors" or "Board" shall mean the Board of Directors of the
Company.


b. "Company" shall mean Ford Motor Company.


c. "Director Service" shall mean years of service as a member of the Board of
Directors, not exceeding one year in any calendar year.


d. "Effective Date" means November 1, 1985.


e. "Eligible Director" shall mean a member of the Board of Directors on or after
the Effective Date who is not a Company employee and has not retired from
Company employment on or after December 1, 1977.


f. "Eligible Retired Director" shall mean a Retirement Eligible Director who
shall have retired from the Board of Directors.


g. "Internal Revenue Code" or "Code" shall mean the Internal Revenue Code of
1986, as amended from time to time.


h. "Normal Retirement Age" shall mean the date of the annual stockholders
meeting of the Company immediately following the Retirement Eligible Director's
attainment of age 70. "Normal Retirement Date" shall mean the first day of the
first calendar month coincident with or next following such Retirement Eligible
Director's Normal Retirement Age.


i. "Plan Year" shall mean a calendar year.


j. "Retirement Eligible Director" shall mean an Eligible Director who has
completed at least five years of Director Service and has attained age 55.


Section 3. Benefit.


(a) Life Insurance. Except as otherwise provided in Section 3(b) immediately
below, an Eligible Director or Eligible Retired Director shall be entitled to
life insurance in the amount of $200,000.
 
(b) Optional Death and Retirement Benefits. A Retirement Eligible Director
meeting the eligibility requirements set forth in Section 3(b)(1) or (2) below
may elect optional death and retirement benefits described in Section 3(b)(3)
below in lieu of the life insurance described in Section 3(a) immediately above,
as follows:



--------------------------------------------------------------------------------


 
(1) Normal Retirement Date. A Retirement Eligible Director whose Normal
Retirement Date occurs after the Effective Date and who, in accordance with
Section 3(b)(5) below, elected to receive the optional death and retirement
benefit described in Section 3(b)(3) below shall receive such optional death and
retirement benefit.


(2) Resignation Prior to Normal Retirement Date. A Retirement Eligible Director
who resigns from the Board of Directors on or after January 1, 1993 and prior to
such director's Normal Retirement Date and who, in accordance with Section
3(b)(5) below, elected to receive the optional death and retirement benefit
described in Section 3(b)(3) below shall receive such optional death and
retirement benefit with approval of the Board of Directors.


(3) Benefit. The optional death and retirement benefit with respect to a
Retirement Eligible Director who has made an election in accordance with Section
3(b)(5) below shall be as follows: 


(i) life insurance in the amount of $100,000, plus


(ii) a monthly benefit, payable to such director during such director's
lifetime, in the amount of $1,250 per month, beginning on the earlier of:


(A) with respect to a Retirement Eligible Director who meets the requirements of
Section 3(b)(1) above, such director's Normal Retirement Date; or


(B) with respect to a Retirement Eligible Director who meets the requirements of
Section 3(b)(2) above, the first day of the calendar month coincident with or
next succeeding such director's resignation date.


(4) Waiver of Conversion Rights. A Retirement Eligible Director who makes the
election provided in this Section 3(b) must waive any right to the conversion of
the reduction in the amount of the life insurance.


(5) Optional Death and Retirement Benefit Election. Within thirty (30) days of
becoming an Eligible Director, each Eligible Director may make an irrevocable
election to receive the optional death and retirement benefit described in
Section 3(b)(3) above in lieu of the life insurance benefit described in Section
3(a) above.


Section 4. Payments. The life insurance described in Section 3(a) or 3(b)(3)(i)
shall be provided by the purchase from an insurance carrier of an insurance
contract upon terms and conditions approved by the Executive Vice President and
Chief Financial Officer or the designee of such officer. The retirement benefits
provided in Section 3(b)(3)(ii) shall be payable out of the Company's general
funds beginning on the date described in Section 3(b)(3)(ii)(A) or (B), as
applicable, and shall cease at the end of the month in which such Eligible
Retired Director dies.
 
Section 5. Designation of Beneficiary. The death benefits payable under the life
insurance described in Section 3(a) or 3(b) (3)(i) shall be paid to the Eligible
Director's or Eligible Retired Director's designated beneficiary, as applicable,
or if there is no such beneficiary shall be paid in accordance with the
provisions of the life insurance contract.


Section 6. Administration and Interpretation. The Group Vice President -
Corporate Human Resources and Labor Affairs and the Executive Vice President and
Chief Financial Officer shall have full power and authority on behalf of the
Company to administer and interpret the Plan. All decisions with respect to the
administration and interpretation of the Plan shall be final and shall be
binding upon all persons.



--------------------------------------------------------------------------------


 
Section 7. Amendments and Termination. The Board of Directors of the Company
shall have the right at any time to amend, modify, discontinue or terminate this
Plan in whole or in part; provided, however, that no such action shall deprive
the beneficiary or estate of life insurance proceeds with respect to an Eligible
Director or Eligible Retired Director who shall have died prior to the date of
such action by the Board of Directors.


Section 8. Code Section 409A.



(a)
With respect to benefits accrued or vested after December 31, 2004, the Company
reserves the right to take such action, on a uniform basis, as the Company deems
necessary or desirable to ensure compliance with Code Section 409A, and
applicable additional regulatory guidance thereunder, or to achieve the goals of
the Plan without having adverse tax consequences under this Plan for any
employee or beneficiary.

 

(b)
After receipt of Plan benefits accrued or vested after December 31, 2004, the
obligations of the Company with respect to such benefits shall be satisfied and
no Eligible Director, surviving spouse, or beneficiary shall have any further
claims against the Plan or the Company with respect to Plan benefits accrued or
vested after December 31, 2004.

 

(c)
For the avoidance of doubt, and notwithstanding any provisions of the Plan to
the contrary, in the event a Specified Employee becomes entitled to a benefit
under this Plan, payment of any such benefit that accrued or vested on or after
January 1, 2005 shall not commence (or be paid) earlier than the first day of
the seventh month following termination from employment with the Company. Any
payment delayed under this Section shall not bear interest.




 
For purposes of this Section, "Specified Employee" shall mean an eligible member
of the Board who is a Key Employee as defined in Code Section 416(i) without
regard to paragraph 5 thereof. A Specified Employee shall be identified as of
December 31st of each calendar year and shall apply to any Specified Employee
who shall terminate employment in the 12-month period commencing January 1st of
the immediately succeeding calendar year. This provision is effective for
Specified Employees who resign or terminate employment on or after January 1,
2005.

 
 

--------------------------------------------------------------------------------